DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 5/3/2021		
Claim(s) 1-17 is/are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I. Claims 1-6 and 9-14 – or as stated below – is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10,998,467 in view of Gao, et al., A polymer-based systemic hemostatic agent, Sci. Adv. 2020; 6(31): eaba0588, pages: 1-12 (hereinafter “Gao at __”).

With respect to Claim 1, this claim requires “a metal oxide nanomaterial consisting of a CuO and ZnO nanomaterial consisting of clusters of CuO and ZnO quantum dots, wherein the nanomaterial has a chemical formula of CuO(1-x)ZnOx, wherein X is the atomic ratio of zinc oxide impurities in the nanomaterial.” Claim 1 of ‘467 recites “[a] metal oxide semiconductor nanomaterial composition consisting of a CuO and ZnO nanomaterial in a modified tenorite crystalline structure and at least one hemostatic polymer wherein the nanomaterial consists of clusters of CuO and ZnO quantum dots . . . wherein the nanomaterial exhibits a chemical formula of Cu1-xO/ZnOx; wherein x is the atomic ratio of the zinc oxide impurities on the nanomaterial.”
 Claim 1 further requires “a hemostasis-promoting polymer coating the metal oxide nanomaterial, comprising chitosan and derivatives thereof, calcium salt of alginate and divalent cation alginate derivatives thereof, polylysine, or oxidized cellulose.” Claim 1 of ‘467 recites “at least one hemostatic polymer . . . wherein the hemostatic polymer is adhered or coated on the metal oxide semiconductor nanomaterial.” Claim 3 of ‘467 recites “the hemostatic polymer consists of chitosan, alginate, gelatin, carboxymethyl cellulose, polyethylene glycol, and combinations thereof.”
Claim 1 further requires “a pharmaceutically active drug conjugated to the hemostasis-promoting polymer.” The claims of ‘467 would not appear to recite the claimed drug. However, they do recite a “hemostatic polymer,” understood to be some manner of polymer that arrests hemorrhage or  shortens the clotting time of blood. Gao teaches conjugating a polymer construct with “collagen-binding peptide (CBP) and von Willebrand factor (vWF)–binding peptide (VBP) for targeting vascular injury sites” (Gao at 1).  which are interpreted as addressing the “pharmaceutically active…” language. One would be motivated to conjugate the hemostasis-promoting polymer in the claims of ‘467 with such a pharmaceutically active drug, because the are known as “hemostatic agents . . . highly effective in promoting hemostasis without systemic toxicity.”
As to Claim 2, Claim 2 of ‘467 recites “the metal oxide semiconductor nanomaterial consists of two regions, where one region is a surface region and the second region is a core region, and the surface region comprises more than 25% by weight of the ZnO and less than 75% by weight of CuO; and the core region comprises less than 10% by weight of the ZnO and more than 90% by weight of the CuO.”
As to Claim 3, Claim 4 of ‘467 recites “the hemostatic polymer is from about 1 wt % to about 5 wt % of the metal oxide semiconductor nanomaterial.” Overlapping ranges are prima facie obvious. MPEP 2144.05 I. 
As to Claim 4, claim 5 of ‘467 recites “the thickness of the hemostatic polymer ranges from about 1.0 nm to about 10.0 nm.”
As to Claim 5, Claim 3 of ‘467 recites “the hemostatic polymer consists of chitosan, alginate, gelatin, carboxymethyl cellulose, polyethylene glycol, and combinations thereof.”
As to Claim 6, as discussed above, Gao teaches conjugating a polymer construct with “collagen-binding peptide (CBP) and von Willebrand factor (vWF)–binding peptide (VBP) for targeting vascular injury sites” (Gao at 1).  These are interpreted either as small molecule compounds or biological molecules. 
As to Claim 9, insofar as this claims all conjugations, the conjugations of Gao are relied upon. 
As to Claim 10, carriers are taught or reasonably suggested. (Gao at 7, col. 1). 
As to Claim 11, Gao teaches “[t]he studies presented here establish a unique polymer-based, hemostatic construct, HAPPI, that can be injected systemically to accumulate at the injury sites to enable hemostatic amplification and halt bleeding.” This is construed as addressing the language. The same paragraph goes on to provide motivations, like stopping bleeding or extending the window of survival. Id. 
As to Claim 12, the shot in the mouse’s tail is interpreted as a “burst.” (Gao at 4, “Fig. 2 A”). Immersion in warm saline is interpreted as a temperature change. Id. 
As to Claim 13, the hemostatic language has been addressed above. Antimicrobrial properties have been addressed elsewhere in the family of applications. 
As to Claim 14, gauze is reasonably suggested. (Gao at 10, col. 1). 




Allowable Subject Matter
I. Dependent upon a rejected base claim.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
II. Claims 15-17 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Diez-Pascual, et al., Wound Healing Bionanocomposites Based on Castor Oil Polymeric Films Reinforced with Chitosan-Modified ZnO Nanoparticles, Biomacromolecules 2015; 16: 2631-2644.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736